*476The appeal from the intermediate order must be dismissed because the right of the direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from that judgment (CPLR 5501 [a] [1]).
While there is no showing of improper motive on the part of the appellants, the facts establish that they failed to comply with the procedures as set forth in Nassau County Charter § 302 (5) in adopting the Nassau County budget for the fiscal year 1988. Accordingly, the Supreme Court acted properly in invalidating that budget and directing the appellant County Executive to prepare and submit a proposed budget for the fiscal year 1988 to the appellant members of the Board of Supervisors for appropriate action in accordance with the relevant provisions of law.
Under the circumstances, the appellant County Executive shall submit to the appellant members of the Board of Supervisors for their immediate consideration and action a proposed budget for the fiscal year 1988 within 30 days after service upon the County Attorney of Nassau County of a copy of this decision and order, with notice of entry. Mollen, P. J., Lawrence, Kunzeman and Rubin, JJ., concur.